DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
A: figs. 1,2
B: figs. 3-6,12
C: figs. 7-11
D: figs. 13-18
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In particular, the mutually exclusive characteristics are as follow:
	Species A versus species B: the particular feature(s) of the stator 1 with the rotor assembly 2, the impeller 3, rotating shaft 201, and features that are shown in fig. 3 but not numbered such as the dome-like projection coming out the tank 200 are exclusive to species B only and not in species A. NOTE that the figures clearly show fig. 1 being different from fig. 3 (the two are clearly different aquarium structure), however, the specification lacks description if they are the same or separate. 
	Species A versus species C: the particular feature(s) of the fixed clip 420, stator isolation chamber 410, mounting slots 310,320, induction coil 402, accommodation chambers 901,902 are exclusive to species C only and not in species A.

Species B versus species C: the particular feature(s) of the fixed clip 420, stator isolation chamber 410, mounting slots 310,320, induction coil 402, accommodation chambers 901,902 are exclusive to species C only and not in species B. Note, there are features that are shown in fig. 3 but not numbered such as the dome-like projection coming out the tank 200 are exclusive to species B only and not in species C.
Species B versus species D: the particular feature(s) of the pump house 5, stator 1, stator chamber 9, suction cups (not numbered) and the pump not integral with the tank are exclusive to species D only and not in species B. Note, there are features that are shown in fig. 3 but not numbered such as the dome-like projection coming out the tank 200 are exclusive to species B only and not in species D.
Species C versus species D: the particular feature(s) of the pump house 5, stator 1, stator chamber 9, suction cups (not numbered) and the pump not integral with the tank are exclusive to species D only and not in species C. Note, the fixed clip 420, stator isolation chamber 410, mounting slots 310,320, induction coil 402, accommodation chambers 901,902 are exclusive to species C only and not in species D. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  different class/subclass search and/or text search for each of the exclusive features as listed in the above that is in each species that is not in another species as stated in the above. For one example, one would need to do various text search queries for the fixed clip 420, stator isolation chamber 410, mounting slots 310,320, induction coil 402, accommodation chambers 901,902 that are exclusive to species C but not require for the other species. Likewise, similar text search strategy would be applied to feature(s) that are exclusively for one species that are not in the other species as listed in the above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/           Primary Examiner, Art Unit 3643